1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                  ***

9    CATHERINE MARTIN,                               Case No. 2:18-cv-02056-MMD-CWH

10                                    Plaintiff,                       ORDER
            v.
11
     WALMART INC. and DOES I through X,
12   inclusive,

13                               Defendants.

14

15          This case comes before the Court through Defendant Walmart Inc.’s Petition for

16   Removal. (ECF No. 1.) Plaintiff Catherine Martin filed this action in the Eighth Judicial

17   District Court in Clark County, Nevada, after slipping and falling on a liquid substance

18   near the soda machine in Sam’s Club #6257 in Las Vegas, Nevada on November 5,

19   2016. (ECF No. 1-2 at 3.) Plaintiff asserts claims of negligence; failure to warn; negligent

20   hiring, training, and supervision; and respondeat superior. (Id. at 3-5.)

21          Defendant removed the action on the basis of 28 U.S.C. § 1332. Based on the

22   Court’s review of the petition, questions exist as to whether the Court has jurisdiction to

23   hear this claim. See United Inv’rs Life Ins. Co. v. Waddell & Reed Inc., 360 F.3d 960,

24   967 (9th Cir. 2004) (“[T]he district court had a duty to establish subject matter jurisdiction

25   over the removed action sua sponte, whether the parties raised the issue or not.”).

26   Defendant bears the burden of demonstrating by a preponderance of the evidence that

27   the amount in controversy exceeds $75,000. See Guglielmino v. McKee Foods Corp.,

28   506 F.3d 696, 699-701 (9th Cir. 2007).
1           The Complaint seeks general damages in excess of $10,000, damages for

2    medical expenses in an amount according to proof, damages for loss of income in an

3    amount according to proof, and reasonable attorney’s fees and cost of suit. (ECF No. 1-1

4    at 5.) Plaintiff’s initial disclosures to Defendant specify past medical expenses of

5    $39,050.04 but do not specify the amount of future medical expenses, loss of wages and

6    earning capacity, or loss of household services. (ECF No. 1-4 at 11.) Defendant offers

7    no explanation of how the unspecified expenses bring the amount in controversy above

8    $75,000. (See ECF No. 1.) The Court questions whether Defendant has met its burden

9    of demonstrating an adequate amount in controversy.

10          For these reasons, Defendant will be directed to show cause as to why this action

11   should not be remanded for lack of subject matter jurisdiction. Plaintiff may file a

12   response pursuant to Local Rule 7-2.

13          It is therefore ordered that, within fifteen days from the entry of this order,

14   Defendant must show cause in writing why this case should not be remanded for lack of

15   subject matter jurisdiction.

16          DATED THIS 30th day of October 2018.

17

18
                                             MIRANDA M. DU
19                                           UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26
27

28


                                                2
